COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 EUGENIO LOPEZ RODRIGUEZ,                                         No. 08-18-00185-CR
                                                 §
                               Appellant,                            Appeal from the
                                                 §
 V.                                                                109th District Court
                                                 §
 THE STATE OF TEXAS,                                            of Andrews County, Texas
                                                 §
                               Appellee.                               (TC# 1532)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.